Title: To Thomas Jefferson from Albert Gallatin, 5 January 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [on or before 5 Jan. 1808]
                  
                  For a succinct account of the naval actions in the Liman of 19th & 28th June 1788—see Annual Register pages 71 & 72 For the official account of the Russians see Leyden Gazette vizt. for 19th June Supplement to No LXII; & for 28th June wh. is the important one Supplement to No LXVIII & No LXIX. This last action is sometime called of 28 June & sometime of 12 July, on acct. I suppose of the two styles.—The details of the Leyden Gazette are no otherwise important than as they show that besides Gun-boats, the Russians led some other species of small vessels, wh. they call Batteries & Chaloupes doubles & petits bâtiments. The galères are the Gun-boats.   The annual register is mine; the Leyden Gazette belongs to the Departmt. of State.
                  
                     A. G.
                  
               